Order reversed and matter remitted to the Cayuga County Court for further proceedings in accordance with the memorandum. Memorandum: Some of the matters that should be inquired into and determined at a new hearing are: the complete terms of all of the extradition papers under which defendant was delivered to the New Jersey authorities by the State of New York; the exact manner in which the New York State Parole Department handled the violation of parole warrant which was lodged in the New York City jail on or about November 19, 1945 while the defendant was an inmate; all records and procedures of the Parole Department of the State of New York that might bear on the question of whether defendant had been in custody under or by virtue of such violation warrant before it was “lifted”; what disposition was made of the . warrant against the defendant based on the indictment for possession of a firearm under which defendant was arrested on November 17, 1945 and incarcerated and the manner, if any, in which such warrant was treated or dealt with as a preliminary to such extradition; all other matters and facts pertinent to the issues involved. All concur. (Appeal from an order of Cayuga County Court, *692dismissing a writ of habeas corpus and remanding relator to the custody of the warden of Auburn Prison.) Present-—MeCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.